                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TRACY S. BAKER,

               Plaintiff,

                                                Case No. 2:18-cv-970
       v.                                       CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Tracy S. Baker brings this action under 42 U.S.C. § 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits and supplemental security income. This matter is before the United

States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors

(ECF No. 12), the Commissioner’s Memorandum in Opposition (ECF No. 18), and the

administrative record (ECF No. 7). No reply has been filed. For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                     I.   BACKGROUND

       On January 29, 2015, Plaintiff protectively filed applications for supplemental security

income and disability insurance benefits, alleging that she had been disabled since January 1,

2015. (R. at 367–83.) Plaintiff’s applications were denied initially and upon reconsideration.

(R. at 259–65, 268–79.) Plaintiff sought a de novo hearing before an administrative law judge.
(R. at 281–84.) Administrative Law Judge Timothy Gates (“ALJ”) held a hearing on July 28,

2017, at which Plaintiff, who was represented by counsel, appeared and testified. (R. at 85–112.)

On December 20, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within

the meaning of the Social Security Act. (R. at 65–77.) On June 28, 2018, the Appeals Council

denied Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. at 3–9.) Plaintiff then timely commenced the instant action.

                               II.     HEARING TESTIMONY1

       Plaintiff testified at the administrative hearing that she has a high school diploma and

attended joint vocational school for child care and obtained her commercial driver’s license. (R.

at 90–91.) Plaintiff previously worked as an inspector of cosmetic parts, as a truck driver, as a

dryer feeder of wood, and worked logistics in a warehouse. (R. at 91–95.)

       Plaintiff stopped working around the time she was diagnosed with breast cancer in early

2015. (R. at 95–96.) Plaintiff underwent chemotherapy and radiation treatment, which ended in

mid-October of 2015. (R. at 96–97.) This treatment made Plaintiff’s fingers and feet numb and

she “can’t remember stuff.” (R. at 97.) Plaintiff broke her elbow one day when her feet were

numb and she fell. (R. at 99.) Plaintiff felt that she was unable to work during the months that

she underwent cancer treatments because the chemotherapy made her sick. (R. at 98.) She is

currently taking a hormone medicine, Anastrozole, to block the cancer. (R. at 97.) Plaintiff

testified that a side effect of the medicine is that she becomes emotional and she used to cry all

of the time, but she denied that the medicine currently made her cry. (Id.) Plaintiff testified that

she also takes Prozac and that it helps. (R. at 97–98.)



1
  The undersigned limits the consideration of the evidence and the administrative decision to the
issues raised in the Statement of Errors. Additional evidence is addressed in the analysis of this
decision.
                                                 2
       Plaintiff testified that she still experiences difficulty with her arms and hands such as

difficulty flipping pages and opening cheese wrappers. (R. at 98.) Sometimes there is pain and

sometimes there is tingling and Plaintiff’s right hand will go numb. (Id.) This numbness

happens all of the time. (R. at 99.) Plaintiff testified that she still cannot bend all of the way her

right elbow that she broke when she was undergoing cancer treatment, that she can lift maybe ten

pounds with it, and that it hurts and aches. (Id.) When Plaintiff tries to run the sweeper she has

to take breaks because of her elbow. (Id.) Plaintiff testified that her neuropathy also makes it

difficult because she cannot feel what she is doing. (R. at 100.) The neuropathy in her feet

causes them to feel numb and to hurt at night. (R. at 101.) She takes gabapentin for the

neuropathy, which made her sleepy when the dosage was increased. (R. at 101, 103.)

       Plaintiff is able to perform household chores such as dishes and laundry “with a little

trouble” and help from her mother who lives with her. (R. at 99–100.) Plaintiff’s mother who

reminds Plaintiff every day throughout the day of appointments and taking medicine because

Plaintiff does not remember since her cancer diagnosis. (R. at 100.)

       Plaintiff goes to water therapy for arthritis in her left knee. (Id.) Plaintiff also has

diabetes for which she takes three different kinds of insulin and Metformin. (R. at 100–01.) She

has asthma and uses a regular inhaler and has a rescue one when needed. (R. at 102.) Plaintiff

suffers from depression. (R. at 102.) She uses Prozac for her depression, which has helped even

though she still gets depressed about once a week and does not want to get off the couch or do

anything. (R. at 102–03.) Plaintiff saw someone in early 2016 for memory problems but her

appointment to see a psychologist at the Stefanie Spielman Breast Cancer Center was cancelled

for an unknown reason and Plaintiff never went back. (R. at 104.)




                                                  3
       Plaintiff sometimes drives short distances but basically her mother drives her all of the

time now. (Id.)

                                 III.    MEDICAL RECORDS

A.     John Robertson, D.O.

       On January 30, 2015, John Robertson, D.O., Plaintiff’s treating family practitioner,

completed a statement on a form related to Plaintiff’s claim for short term disability. (R. at

1089–93.) He reported the start date for her disability as January 27, 2015, when she underwent

a biopsy of her left breast and that she would begin radiation on January 30, 2015, at the James

Cancer Hospital. (R. at 1093.) Dr. Robertson opined that Plaintiff could return to work full-time

by July 27, 2015 or within two to six months. (R. at 1093.)

       On February 19, 2015, Dr. Robertson completed a certification in connection with

Plaintiff’s request for leave under the Family and Medical Leave Act. (R. at 1041–44.)2 Dr.

Robertson noted that he treated Plaintiff on four occasions between December 31, 2014, and

February 13, 2015. (R. at 1042.) He explained that Plaintiff was recently diagnosed with breast

cancer and was referred to the James Cancer Hospital. (Id.) Dr. Robertson reported that Plaintiff

was currently undergoing chemotherapy, which leaves her fatigued and nauseated. (Id.)

According to Dr. Robertson, Plaintiff would be incapacitated for a single continuous period of

time due to her medical treatment, including time for treatment and recovery, between January

29, 2015 and August 1, 2015. (R. at 1043.) He stated that her prognosis was to be based on the

outcome of her chemotherapy. (Id.)




2
 Duplicate copies of this statement appear in the record. (Compare R. at 994–97, with 1041–44.)
For ease of reference, the undersigned will cite to only the more legible copy. (See R. at 1041–
44.)
                                                 4
B.      Bruce Merwin, M.D.

        On September 29, 2015, Bruce Merwin, M.D., Plaintiff’s treating radiation oncologist,

completed a medical source statement. (R. at 2697–2700.) Dr. Merwin noted that Plaintiff’s

underwent surgery and chemotherapy in July 2015 following diagnosis of invasive ductal cancer

of her left breast. (R. at 2698.) Dr. Merwin stated that Plaintiff’s neuropathy resulting from her

chemotherapy and diabetes was palliated with Neurontin. (Id.) Dr. Merwin opined that Plaintiff

was unemployable because the pain made it difficult for her to stand on her feet and use her

fingers and hands and that she is a risk of injuring herself or others at work. (R. at 2698–99.) Dr.

Merwin further noted that Plaintiff was at risk for dropping objects and that she cannot tolerate

working because of her painful neuropathy caused by diabetes and prior chemotherapy. (R. at

2699.) According to Dr. Merwin, “I believe she is unemployable and will never be employable.”

(Id.)

                            IV.    ADMINISTRATIVE DECISION

        On December 20, 2017, the ALJ issued his decision. (R. at 65–77.) The ALJ found that

Plaintiff met the insured status requirements of the Social Security Act through March 31, 2020.

(R. at 67.) At step one of the sequential evaluation process,3 the ALJ found that Plaintiff had not




3
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

        1.     Is the claimant engaged in substantial gainful activity?
        2.     Does the claimant suffer from one or more severe impairments?
        3.     Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
        4.     Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
                                                 5
engaged in substantially gainful activity during the period from her alleged onset date of January

1, 2015. (Id.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

history of stage 2 left breast cancer in remission; osteoarthritis/degenerative joint disease of her

knees; diabetes; asthma; obesity; history of right elbow fracture; and mild sensory peripheral

neuropathy in the arms and hands. (Id.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 68–69.) At step

four, the ALJ assessed Plaintiff’s RFC as follows:

       The claimant has the residual functional capacity to perform sedentary work as
       defined in 20 CFR 404.1567(a) and 416.967(a), except she can lift and carry 20
       pounds occasionally and 10 pounds frequently, stand and/or walk for four hours in
       a workday, and sit for six hours in a workday. She can frequently reach with her
       left upper extremity, frequently handle with her right hand (beginning May 8,
       2016), frequently finger with both hands, and occasionally push and pull with her
       bilateral upper and lower extremities. She can frequently balance and stoop,
       occasionally climb ramps and stairs, and occasionally kneel, crouch, and crawl, but
       never climb ladders, ropes, or scaffolds. She must avoid working at unprotected
       heights and around moving mechanical parts. She can no more than occasionally
       he exposed to dust, odors, fumes, and pulmonary irritants.

(R. at 69–70.) In reaching this determination, the ALJ assigned “partial weight” to the

assessments of Dr. Robertson and Dr. Merwin. (R. at 74.)




       5.        Considering the claimant’s age, education, past work experience, and residual
                 functional capacity, can the claimant perform other work available in the national
                 economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                  6
       Relying on the VE’s testimony, the ALJ determined that even though Plaintiff is unable

to perform her past relevant work, other jobs exist in significant numbers the national economy

that she can perform. (R. at 75–76.) He therefore concluded that Plaintiff was not disabled

under the Social Security Act. (R. at 77.)

                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)). Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and



                                                  7
where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                        VI.   ANALYSIS

       Plaintiff advances one contention of error. Plaintiff asserts that the ALJ failed to provide

“good reasons” for not assigning controlling weight to the treating source opinions of Dr.

Merwin and Dr. Robertson. (ECF No. 12.)

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions as

“statements from physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. § 416.927(a)(2).

       The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009).4 If the treating physician’s opinion is

“well-supported by medically acceptable clinical and laboratory diagnostic techniques and is not



4
 “Revisions to regulations regarding the evaluation of medical evidence went into effect on
March 27, 2017, and purport to apply to the evaluation of opinion evidence for claims filed
before March 27, 2017.” Smith v. Comm’r of Soc. Sec., No. 3:18CV622, 2019 WL 764792, at *5
n.2. (N.D. Ohio Feb. 21, 2019) (citing 82 Fed. Reg. 5844-5884 (Jan. 18, 2017)). Plaintiff’s claim
was filed before March 27, 2017, before the new regulations took effect.
                                                 8
inconsistent with the other substantial evidence in [the claimant’s] case record, [the ALJ] will

give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors—namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source—in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

Circuit has stressed the importance of the good-reason requirement:

          “The requirement of reason-giving exists, in part, to let claimants understand the
          disposition of their cases,” particularly in situations where a claimant knows that
          his physician has deemed him disabled and therefore “might be especially
          bewildered when told by an administrative bureaucracy that she is not, unless some
          reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
          Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
          rule and permits meaningful review of the ALJ’s application of the rule.
          See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 Fed. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

                                                   9
There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”

opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       Here, the ALJ assigned only “partial weight” to the opinions of Dr. Merwin and Dr.

Robertson, reasoning as follows:

       The question of disability is a matter reserved for the Commissioner (20 CFR
       404.1527(d) and 416.927(d)). While normally controlling weight would be given
       to an opinion of disability from a treating physician, it is not so entitled if it is not
       well-supported by medically acceptable clinical or laboratory diagnostic techniques
       and is inconsistent with other substantial evidence of record (20 CFR
       404.1527(c)(2) and 416.927(c)(2)). In this case, the undersigned gives partial
       weight to the assessments of Dr. Robertson and Dr. Merwin, as, at the time they
       were made, they were reasonable given that the claimant was then receiving
       chemotherapy or radiation therapy. However, treatment was completed well within
       a year, and the above-summarized post-treatment record does not document the
       frequency and intensity of symptoms alleged. Additionally, Dr. Robertson and Dr.
       Merwin did not assess function-by-function capabilities. According, the
       undersigned cannot give their assessments greater weight.

(R. at 74.) For the reasons that follow, the Undersigned concludes that the ALJ did not err in his

consideration and weighing of these opinions.

       As an initial matter, the ALJ reasonably rejected the conclusion of Dr. Merwin that

Plaintiff is disabled and “unemployable and will never be employable” (R. at 2699) because such



                                                  10
a determination is specifically reserved to the Commissioner. Bass v. McMahon, 499 F.3d 506,

511 (6th Cir. 2007) (holding that the ALJ properly rejected a treating source’s opinion that the

claimant was disabled because such a determination was reserved to the Commissioner); Smith,

2019 WL 764792, at *7 (finding that because “the issue of disability is a legal, not a medical

issue” and reserved to the Commissioner, “opinions on the ultimate issue of disability, regardless

of their source, are not entitled to any particular weight or deference”) (citations omitted).

       The ALJ also reasonably discounted the opinions of Dr. Robertson and Dr. Merwin

issued on February 19, 2015 and September 29, 2015, respectively, because Plaintiff was

in the middle of receiving chemotherapy or radiation treatment, such treatment was completed

within a year, and the post-treatment record did not document the frequency and intensity of

symptoms alleged. (R. at 74.) While Plaintiff disagrees with this assessment (ECF No. 12 at 9),

the record supports the ALJ’s reasoning. Plaintiff was diagnosed with breast cancer in January

2015 began chemotherapy in February 2015. (R. at 71, 963–64, 970, 979, 981, 983, 985.) She

completed chemotherapy in May 2015 (R. at 72, 438, 1371–72, 1375) and a mammogram and

ultrasound revealed findings consistent with a good response to chemotherapy (R. at 72, 1374.)

On June 17, 2015, Plaintiff underwent a lumpectomy and, due to inadequate clear margins, she

underwent a partial re-excision lumpectomy on July 13, 2015. (R. at 72, 438, 1809–10, 2246–

47.) In July 2015, Plaintiff did not complain of any numbness in her hands or feet. (R. at 2679–

81.) On August 2015, Plaintiff complained of numbness and tingling in her hands and feet but

was doing well post-operatively. (R. at 2627, 2632, 2635–36, 2690.) Later that month, Plaintiff

began radiation therapy, which was completed by October 19, 2015. (R. at 2690–95, 3217–18.)

       Plaintiff, however, contends that the record reveals that she suffered from neuropathy

following her cancer treatment thereby supporting Dr. Merwin’s opinion that her problems



                                                 11
stemmed from neuropathy and supporting greater restrictions. (ECF No. 12 at 10–12.)

Plaintiff’s contention is not well taken. The ALJ carefully considered the record and detailed

Plaintiff’s medical history as follows. (R. at 70–75.) On October 23, 2015, Plaintiff reported

worsening neuropathy and musculoskeletal pain but overall was doing well. (R. at 3272–73.)

On November 17, 2015, Plaintiff denied extremity weakness or numbness and a physical

examination revealed normal findings, including normal muscle strength in all extremities. (R.

at 3218.) In December 2015, Plaintiff remained on anastrozole, had no new complaints, and was

doing very well. (R. at 3288.) In February 2016, Plaintiff reported worsening neuropathy and

musculoskeletal pain but was overall doing well with decreasing fatigue and was trying to

exercise more even though her neuropathy limited her ability to exercise. (R. at 3298–99.) A

physical examination on the same day revealed normal range of motion and strength in all

extremities with no neurological deficits. (R. at 3301.) Plaintiff’s prescription for gabapentin

was increased due to no good relief of neuropathy symptoms. (R. at 3303.) On May 3, 2016,

Plaintiff reported “some numbness” in her hands and feet and that her neuropathy remained

unchanged. (R. at 3329.) However, she denied problems with buttoning or balancing and

reported “some improvement in her symptoms” after taking gabapentin. (R. at 3329, 3334.) She

reported occasional left knee pain, denied much arthralgias, and stated that “she is feeling well

overall[.]” (R. at 3329.) Plaintiff’s fatigue had improved after recovering from radiation therapy

and she “is up and about most of the day.” (Id.) A physical examination on the same day

revealed normal range of motion in all four extremities with normal strength and no focal

neurologic deficit. (R. at 3331.)

       On May 8, 2016, Plaintiff fell in her driveway, fractured her right elbow, and underwent

surgery. (R. at 3312, 3320–21.) Following surgery, Plaintiff reported in July 2016 that she was



                                                12
doing well with minimal pain. (R. at 3390.) While her elbow was stiff, Plaintiff reported

improved range of motion. (Id.) Plaintiff’s diabetes was controlled. (R. at 3391.) On August

12, 2016, Plaintiff reported that her elbow was “pretty functional” and denied any pain. (R. at

3394.) Her diabetes remained controlled. (Id.) A physical examination on August 26, 2016

revealed normal range of motion of all four extremities with normal strength. (R. at 3566.) A

medical review of Plaintiff’s systems in October 2016, revealed normal respiratory,

musculoskeletal, and neurologic functioning and she ambulated without difficulty. (R. at 3480–

81, 3486.) Plaintiff reported some improvement in her neuropathy symptoms after continuing on

gabapentin. (R. at 3569.) In November 2016, Plaintiff was able to correctly perform physical

therapy exercises with no change in pain, made good progress towards goals, good tolerance to

treatment, and a good prognosis. (R. at 3712.) In January and April 2017, Plaintiff reported

decreased sensation in her feet, but she ambulated without difficulty. (R. at 3531, 3606.) While

Plaintiff reported numbness and tingling in her arms and hands on April 12, 2017 (R. at 3621),

electrodiagnostic testing in May 2017 revealed only mild delay in all sensory nerves tested in her

arms and hands with no evidence of ongoing carpal tunnel syndrome, ulnar nerve compression,

cervical radiculopathy, brachial plexopathy, or proximal nerve problem. (R. at 3584–85.) There

was no evidence of underlying cervical radiculopathy or proximal nerve problem. (R. at 3585.)

In short, this record does not support greater restrictions imposed by the ALJ and the ALJ

reasonably discounted the opinions of Dr. Robertson and Merwin based on this record. See

Gayheart, 710 F.3d at 376; Blakley, 581 F.3d at 406; Wilson, 378 F.3d at 544.5

       Plaintiff nevertheless insists that the opinions of Edward Westerheide, M.D., Plaintiff’s




5
 The ALJ also noted that Plaintiff’s level of activities was inconsistent with the level and
persistence of symptoms that she alleged. (R. at 75.) See 20 C.F.R. § 404.1527(c)(6).
                                                13
treating orthopedic surgeon, and Jennifer Schaller, a certified nurse practitioner (“CNP”), support

greater physical restriction than those accounted for by the ALJ. (ECF No. 12 at 11–12.) The

Undersigned disagrees. The ALJ specifically considered Dr. Westerheide’s opinion from

January 2017 that restricted Plaintiff from lifting no more than ten pounds due to her elbow

condition. (R. at 74, 3547.) As the ALJ noted, this assessment was “relatively shortly after

surgery, and there is no indication that such a limitation was expected to last for an extended

period.” (R. at 74.) Notably, the record detailed above supports the ALJ’s conclusion that

Plaintiff improved after surgery. (Id.) Accordingly, the ALJ reasonably assigned “no significant

weight” to Dr. Westerheide’s assessment (id.). See Gayheart, 710 F.3d at 376; Blakley, 581 F.3d

at 406; Wilson, 378 F.3d at 544.

       The ALJ also considered and discounted CNP Schaller’s opinion, reasoning as follows:

       In January 2017, Jenifer Schaller, a certified nurse practitioner (CNP) opined that
       the claimant was unable to work due to her breast cancer, long-term effect of cancer
       treatment, and right elbow fracture (Exhibit 34F at 35). A CNP’s medical opinion
       is not included among the acceptable sources of medical evidence defined in the
       regulations (20 CFR 404.1527(f) and 416.927(t)). For that reason, information
       provided by a CNP, such as Ms. Schaller, does not equal in probative value reports
       from those sources shown as being acceptable such as licensed physicians and
       osteopaths. Additionally, the question of disability is a matter reserved for the
       Commissioner (20 CFR 404. 1527(d) and 416.927(d)). Moreover, the above-
       summarized record documents good results from both cancer treatment and right
       elbow surgery with substantial improvement and no support for the marked
       limitation suggested by Ms. Schaller’s opinion.

(R. at 75.) The Undersigned finds no error in this analysis. See Bass, 499 F.3d at 511; Smith,

2019 WL 764792, at *7; Rollins v. Berryhill, No. 3:18-cv-00252, 2019 WL 2537749, at *3

(M.D. Tenn. June 20, 2019) (finding that the ALJ properly considered nurse practitioner’s

opinion and adequately explained his reasoning for assigning it “some weight” because a nurse

practitioner is not an acceptable medical source and must only ‘generally explain the weight

given to opinions’” of “other sources”) (citing 20 C.F.R. § 404.1527(f)); Hill v. Comm’r of Soc.

                                                14
Sec., 560 F. App’x 547, 550 (6th Cir. 2014)).

       Finally, Plaintiff contends that the Court should reject the ALJ’s discounting of the

opinions of Dr. Robertson and Dr. Merwin on the additional basis that these doctors did not

provide function-by-function assessments. (ECF No. 12 at 12–13.) However, the ALJ did not

err when discounting these opinions because they failed to provide such assessments. See 20

C.F.R. § 404.1527(c); Smith, 2019 WL 764792, at *7 (finding that the ALJ reasonably

determined that a treating physician’s opinion was not well supported by record evidence where,

inter alia, “the doctor did not provide a function-by-function analysis demonstrating the inability

to perform any type of gainful activity”); McCoy v. Comm’r of Soc. Sec., 356 F. Supp. 3d 704,

711 (S.D .Ohio Nov. 29, 2018) (concluding that the ALJ satisfied the requirement that he give

“good reasons” before discounting the treating physician’s opinion where, inter alia, the ALJ

explained that the treating physician’s opinion “lacked a function-by-function analysis and failed

the supportability and consistency factors enumerated in 20 C.F.R. § 404.1527(c)”).

Accordingly, for all of these reasons, the ALJ reasonably discounted the opinions of Dr.

Robertson and Dr. Merwin and substantial evidence supports the ALJ’s conclusion.

                                     VII.   CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

therefore RECOMMENDED that that Plaintiff’s Statement of Errors be OVERRULED and

that the Commissioner’s decision be AFFIRMED.




                                                15
                           VIII.    PROCEDURE ON OBJECTIONS

        If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).



Date: July 18, 2019                             s/ Elizabeth A. Preston Deavers _______
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  16
